Filed 1/14/16 P. v. Thomas CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B263376

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA061057)
         v.

WILLIAM ARTHUR THOMAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
William C. Ryan, Judge. Reversed and remanded.


         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Victoria B. Wilson and
Idan Ivri, Deputy Attorneys General, for Plaintiff and Respondent.


                                __________________________________
        William Arthur Thomas appeals from the denial of his petition for recall of
sentence under Proposition 36, the Three Strikes Reform Act of 2012. Given the
Supreme Court’s holding in People v. Johnson (2015) 61 Cal. 4th 674, we reverse and
remand for the trial court to exercise its discretion as authorized by Proposition 36.
                  PROCEDURAL BACKGROUND AND ANALYSIS
        On January 25, 2001, Thomas was convicted by a jury of kidnapping in violation
of Penal Code section 207, subdivision (b), misdemeanor indecent exposure under Penal
Code section 314, subdivision (l), and evading a peace officer in violation of Vehicle
Code section 2800.2, subdivision (a). He was sentenced to consecutive indeterminate
terms of 25 years to life under the Three Strikes law for the kidnapping and evasion
counts. He was also sentenced to 180 days in county jail for the indecent exposure count.
        On November 6, 2012, California voters passed Proposition 36, which amends the
Three Strikes law to impose an indeterminate life sentence only on those defendants who
are convicted of a third strike offense that is a serious or violent felony or where the
prosecution pleads and proves an enumerated triggering factor. Otherwise, the defendant
is sentenced as a second strike offender. (Pen. Code, §§ 667, subds. (e)(2)(A), (C),
1170.12, subd. (c)(2)(C).) Proposition 36 also authorizes an inmate currently serving a
third-strike sentence for a nonviolent or nonserious felony to petition for resentencing
under the amended statute. (Pen. Code, § 1170.126, subds. (a)-(b).) Proposition 36,
however, fails to specify whether an inmate is disqualified from seeking a recall of his
sentence if he was also convicted of a serious or violent felony.
        On October 31, 2014, Thomas filed a petition to recall his sentence for evading a
peace officer on the ground it is not a serious or violent crime. Thomas argued he was
entitled to be resentenced as a second strike offender as to that count. The trial court
denied Thomas’ petition on March 20, 2015, reasoning that his conviction for
kidnapping, a violent felony pursuant to section 667.5, subdivision (c)(14), made him
ineligible for resentencing under Proposition 36. Thomas timely appealed on April 3,
2015.



                                              2
       On July 2, 2015, the California Supreme Court resolved the ambiguity in
Proposition 36 and held, “an inmate is eligible for resentencing with respect to a current
offense that is neither serious nor violent despite the presence of another current offense
that is serious or violent.” (People v. Johnson, supra, 61 Cal.4th at p. 695.) Accordingly,
we reverse the denial of Thomas’ petition.
                                      DISPOSITION
       The denial of Thomas’ petition for recall of sentence is reversed and the matter
remanded for the trial court to exercise its discretion as authorized under Penal Code
section 1170.126.




                                                         BIGELOW, P.J.
We concur:




                     RUBIN, J.




                     FLIER, J.




                                             3